UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: July 31 Date of reporting period:January 31, 2014 Item 1. Report to Stockholders. AKRE CAPITAL MANAGEMENT, LLC Retail Class Shares(AKREX) Institutional Class Shares(AKRIX) SEMI-ANNUAL REPORT January 31, 2014 Table of Contents Shareholder Letter 2 Sector Allocation 5 Expense Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes in Net Assets 12 Financial Highlights 14 Notes to Financial Statements 16 Additional Information 26 Privacy Notice 30 Semi - Annual Letter to Shareholders March 2014 Dear Fellow Shareholders: The cold and snowy weather that much of the U.S. has experienced since December finally caught investor’s attention in January as the broader markets experienced their most significant sell-off in over a year as the economic data did not keep up with heightened expectations. We are not fond of making economic or market predictions as our track record of doing so is unenviable. However, we have believed for many years now, and the recent data continues to reinforce our belief that the economy is growing modestly, often in “fits and starts”, and we believe it is likely that the unemployment rate will continue its gradual decline. As the economy continues to expand and memories of the 2008 financial crisis fade, company valuations have increased noticeably and investors seem to have recovered their confidence and have returned to the markets in greater and greater numbers. We continue to find great companies at attractive valuations which have compounded the owners’ capital and our shareholder capital at compelling rates of return.Throughout January and February, as the market was predominantly negative, we took full advantage by putting a considerable amount of our cash to work.The majority of our purchases were made on trading days when the Bloomberg screens were bright red!This is just as we like it. The Akre Focus Fund, in our opinion, has continued to produce above average returns with below average risks.As of January 31, 2014, the table below summarizes the Fund’s annualized returns for the trailing 1 year period, trailing 3 year period, and since inception.The wind has certainly been in our sails! Akre Focus Fund Annualized Returns Annualized Returns Since As of January 31, 2014 1 Year 3 Year Inception (8/31/09) Akre Focus Fund – Retail (AKREX) 27.40% 20.36% 18.31% Akre Focus Fund – Institutional (AKRIX) 27.67% 20.66% 18.63% S&P 500® TR 21.52% 13.93% 15.85% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Fund performance current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling 1-877-862-9556. The Fund imposes a 1.00% redemption fee on shares held less than 30 days. Performance data does not reflect the redemption fee, and if reflected, total returns would be reduced. Per the Prospectus, the Fund’s annual operating expense (gross) for the Retail Class and Institutional Class shares is 1.36% and 1.11%, respectively. 2 Akre Focus Fund There has been some movement in our top 10 holdings as a number of our investments have presented compelling opportunities to increase our ownership.In recent months, we have nearly doubled our investment in American Tower Corp. as the share price has appreciated little in the last 12 months despite growing free cash flow per share at a very high rate over the same period.Live Nation has become a meaningful holding, in part because the share price has increased in value substantially since we purchased our initial shares.Live Nation is a compelling business, and one that we believe was poorly understood by the majority of investors until not long ago.Elsewhere, Discovery Communications has continued to grow revenues and free cash flow organically and through international acquisitions such as its purchase of SBS Nordic. These acquisitions may position Discovery to further benefit as the number of worldwide pay TV households approaches 1 billion by 2020, the overwhelming majority of which will be outside of the U.S. Top Ten Holdings as of January 31, 2014 (Unaudited) Percentage of Net Assets American Tower Corp. 9.8 % Moody’s Corp. 8.6 % Mastercard, Inc. 8.6 % Colfax Corp. 8.4 % Markel Corp. 6.1 % Dollar Tree, Inc. 4.8 % Visa, Inc. 4.6 % Discovery Communications, Inc. 4.6 % Live Nation Entertainment, Inc. 4.3 % Ross Stores, Inc. 3.8 % Our holdings by sector are shown on an upcoming page. Our investment philosophy is to invest in the best businesses with the best management and the best reinvestment histories and opportunities that we can identify.We do not invest thematically by sector nor do we attempt to identify which sectors will perform better relative to others in a given year.Nothing could be more contrary to our investment philosophy.The bulk of our assets are concentrated in Financials, although the holdings that comprise this sector (Moody’s, American Tower, Markel) have little in common with one another and none generate meaningful revenue from lending. In our continuing desire to communicate with our fellow shareholders, we invite you to a conference call scheduled for April 30, 2014 at 4:00 PM Eastern Standard Time. 3 Akre Focus Fund On the call we will discuss our outlook, provide some more detail about our investments, and answer questions you may have.We look forward to our chat on April 30, 2014. Akre Focus Fund Conference Call Information: Date: April 30, 2014 Time: 4:00 PM EST Domestic Dial In: (877) 509-7719 Conference ID: Please submit any questions in advance by email to questions@akrecapital.com by April 25, 2014.We will also take questions on the conference call. As always, thank you for the confidence you show in us through your investment. Sincerely, Akre Capital Management, LLC Opinions expressed are those of the advisor, Akre Capital Management, LLC, and are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Performance data quoted represents past performance. Past performance does not guarantee future results. Mutual fund investing involves risk.Principal loss is possible.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund invests in small and medium-capitalization companies, which involve additional risks such as limited liquidity and greater volatility than larger capitalization companies. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The summary and statutory prospectuses contain this and other important information about the investment company and they may be obtained by calling (877) 862-9556 or visiting www.akrefund.com.Read it carefully before investing. The S&P 500® Index is an index of 500 large capitalization companies selected by Standard & Poor’s Corporation.One cannot invest directly in an index. Free Cash Flow is a measure of financial performance, calculated as operating cash flow minus capital expenditures, and represents the cash that a company is able to generate after spending the money required to maintain or expand its asset base. Fund holdings are subject to change and are not recommendations to buy or sell any security. See the Schedule of Investments for the Fund holdings. The Akre Focus Fund is distributed by Quasar Distributors, LLC. 4 Akre Focus Fund SECTOR ALLOCATION at January 31, 2014 (Unaudited) Sector Allocation Percent of Net Assets Financials % Consumer Discretionary % Information Technology % Industrials % Cash & Equivalents* % Telecommunication Services % Energy % Total % * Includes asset backed bonds, corporate bonds, short-term investments, investments purchased with cash proceeds from securities lending, and other assets in excess of liabilities. EXPENSE EXAMPLE For the Six Months Ended January 31, 2014 (Unaudited) As a shareholder of the Akre Focus Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (August 1, 2013 – January 31, 2014). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that redemption be made by wire transfer, a $15.00 fee is currently charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 30 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged an annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, distribution fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include 5 Akre Focus Fund EXPENSE EXAMPLE For the Six Months Ended January 31, 2014 (Unaudited) (Continued) portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 8/1/2013 1/31/2014 8/1/2013 – 1/31/2014* Retail Class Actual Hypothetical (5% return before expenses) Institutional Class Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s expense ratio for the most recent six-month period of 1.35% for Retail Class shares and 1.10% for Institutional Class shares, multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). 6 Akre Focus Fund SCHEDULE OF INVESTMENTS at January 31, 2014 (Unaudited) Shares Value COMMON STOCKS: 81.5% Aerospace & Defense: 0.1% TransDigm Group, Inc. $ Capital Markets: 7.5% Diamond Hill Investment Group, Inc. LPL Financial Holdings, Inc. TD Ameritrade Holding Corp.1 Diversified Financial Services: 8.6% Moody’s Corp. Diversified Operations: 2.1% Leucadia National Corp. Hotels, Restaurants & Leisure: 0.9% Bwin.Party Digital Entertainment PLC Industrial Conglomerates: 0.8% Danaher Corp. Industrial Services & Distributions: 0.7% Diploma PLC Insurance: 6.9% Berkshire Hathaway, Inc. - Class B* Markel Corp.* IT Services: 13.2% Mastercard, Inc. Visa, Inc. Machinery: 8.4% Colfax Corp.* Media: 10.2% DIRECTV* Discovery Communications, Inc.* Live Nation Entertainment, Inc.* Multiline Retail: 4.8% Dollar Tree, Inc.* Oil, Gas & Consumable Fuels: 1.8% MarkWest Energy Partners LP Professional Services: 1.9% Verisk Analytics, Inc. - Class A* Software: 2.2% ANSYS, Inc.* Equinix, Inc.*1 FactSet Research Systems, Inc.1 Specialty Retail: 7.5% CarMax, Inc.* Monro Muffler Brake, Inc.1 O’Reilly Automotive, Inc.* Ross Stores, Inc. Technology: 1.7% Apple, Inc. The accompanying notes are an integral part of these financial statements. 7 Akre Focus Fund SCHEDULE OF INVESTMENTS at January 31, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS: 81.5% (Continued) Wireless Telecommunication Services: 2.2% SBA Communications Corp.*1 $ TOTAL COMMON STOCKS (Cost $1,534,283,629) REAL ESTATE INVESTMENT TRUSTS: 9.8% American Tower Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $221,847,534) Principal Amount ASSET BACKED BONDS: 5.1% BlueMountain Ltd.2,3 $ 1.739%, 4/15/25 BMW Vehicle Owner Trust 0.230%, 10/27/14 CarMax Auto Owner Trust 0.430%, 9/15/15 Chrysler Capital Auto Receivables Trust3 0.290%, 11/17/14 MMAF Equipment Finance LLC3 0.280%, 9/5/14 Porsche Innovative Lease Owner Trust3 0.230%, 11/24/14 Santander Drive Auto Receivables Trust 3.060%, 11/15/17 TOTAL ASSET BACKED BONDS (Cost $134,421,260) CORPORATE BONDS: 1.0% The Goldman Sachs Group, Inc.2 1.238%, 2/7/14 Novartis Capital Corp. 4.125%, 2/10/14 TOTAL CORPORATE BONDS (Cost $26,015,235) SHORT-TERM INVESTMENTS: 1.9% Commercial Paper: 1.9% Collateralized Commercial Paper Co., LLC4 0.200%, 3/27/14 TOTAL SHORT-TERM INVESTMENTS (Cost $49,985,000) The accompanying notes are an integral part of these financial statements. 8 Akre Focus Fund SCHEDULE OF INVESTMENTS at January 31, 2014 (Unaudited) (Continued) Shares Value INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING: 0.5% First American Prime Obligations Fund - Class Z, 0.02%5 $ TOTAL INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING (Cost $14,078,289) TOTAL INVESTMENTS IN SECURITIES: 99.8% (Cost $1,980,630,947) Other Assets in Excess of Liabilities: 0.2% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 This security or a portion of this security is out on loan as of January 31, 2014.Total loaned securities had a market value of $13,813,600. 2 Variable rate security; rate shown is the rate in effect on January 31, 2014. 3 Security is exempt from registration under Rule 144a of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At January 31, 2014, the value of these securities was $71,288,465 or 2.7% of net assets. 4 Coupon represents the yield to maturity. 5 Seven-day yield as of January 31, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 9 Akre Focus Fund STATEMENT OF ASSETS AND LIABILITIES at January 31, 2014 (Unaudited) ASSETS Investments in securities, at value (cost $1,980,630,947)* $ Cash Receivables: Fund shares sold Dividends and interest Other Receivables Prepaid expenses Total assets LIABILITIES Payables: Collateral received for securities loaned Investment securities purchased Fund shares redeemed Distribution fees - Retail Class Shareholder servicing fees Investment advisory fees Administration fees Fund accounting fees Transfer agent fees Custody fees Chief Compliance Officer fees Trustees fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ * Market value of securities on loan $ Net Asset Value (unlimited shares authorized): Retail Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ Net Asset Value (unlimited shares authorized): Institutional Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 10 Akre Focus Fund STATEMENT OF OPERATIONS For the Six Months Ended January 31, 2014 (Unaudited) INVESTMENT INCOME Dividends (net of $29,743 foreign withholding tax) $ Interest Securities lending Total investment income EXPENSES Investment advisory fees Distribution fees - Retail Class Shareholder servicing fees Transfer agent fees Administration fees Registration fees Fund accounting fees Custody fees Reports to shareholders Trustee fees Miscellaneous expenses Audit fees Legal fees Chief Compliance Officer fees Insurance expense Total expenses Net investment loss ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 11 Akre Focus Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended January 31, 2014 Year Ended (Unaudited) July 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ Net realized gain on investments Change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income: Retail Class — ) Institutional Class — ) From net realized gain: Retail Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Class(1) Net increase in net assets derived from net change in outstanding shares - Institutional Class(1) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $ ) The accompanying notes are an integral part of these financial statements. 12 Akre Focus Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) (1)Summary of capital share transactions is as follows: Six Months Ended January 31, 2014 Year Ended (Unaudited) July 31, 2013 Retail Class Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distribution Shares redeemed(2) Net increase $ $ (2)Net of redemption fees of $41,165 and $62,877, respectively. Six Months Ended January 31, 2014 Year Ended (Unaudited) July 31, 2013 Institutional Class Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distribution Shares redeemed(3) Net increase $ $ (3)Net of redemption fees of $7,492 and $3,868, respectively. The accompanying notes are an integral part of these financial statements. 13 Akre Focus Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period/year RETAIL CLASS Six Months Ended January 31, Period Ended Year Ended July 31, July 31, (Unaudited) 2010* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS Net investment income (loss) )** #** ** ** ) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS From net investment income — ) ) — — From net realized gain ) ) — — — Total distributions ) ) ) — — Paid-in capital from redemption fees # Net asset value, end of period/year $ Total return %^ % % % %^ SUPPLEMENTAL DATA Net assets, end of period/year (millions) $ Portfolio turnover rate 19 %^ 23
